In two related proceedings, inter alia, for custody and visitation pursuant to *867Family Court Act article 6, the father appeals from (1) an order of the Family Court, Kings County (Turbow, J.), dated February 20, 2002, which, upon his default in appearing at the hearing, awarded sole custody of the parties’ child to the mother and limited his visitation to supervised visitation, and (2) an order of the same court, also dated February 20, 2002, which awarded the mother an order of protection compelling him to stay away from her and the child except in connection with the court-ordered visitation.
Ordered that the appeals are dismissed, without costs or disbursements.
No appeal lies from an order made upon the default of the appealing party (see CPLR 5511; Matter of Geraldine Rose W., 196 AD2d 313 [1994]; Matter of Zagary George Bayne G., 185 AD2d 320 [1992]; Matter of Mitchell v Morris, 177 AD2d 579 [1991]).
Further, no appeal lies from an order entered ex parte (see Bailen v Jones, 102 AD2d 859 [1984]). Santucci, J.P., S. Miller, Goldstein and Cozier, JJ., concur.